        Case 1:20-cv-03981-KPF Document 17 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEAN AZOR-EL, ANTHONY MEDINA,
RAMON GOMEZ, RONNIE COLE,                             20   Civ.   3650   (KPF)
DAKWAN FENNELL, JAMES CARTER,                         20   Civ.   3978   (KPF)
MAURICE BARNAR, and LANCE KELLY,                      20   Civ.   3980   (KPF)
                                                      20   Civ.   3981   (KPF)
                           Plaintiffs,                20   Civ.   3982   (KPF)
                                                      20   Civ.   3983   (KPF)
                    -v.-                              20   Civ.   3985   (KPF)
                                                      20   Civ.   3990   (KPF)
CITY OF NEW YORK and KISA SMALLS,
                                                             ORDER
                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of the consolidated Plaintiffs’ Motion for a

Preliminary Injunction. (Dkt #65-67). Accordingly, the Court adopts the

following briefing schedule: Defendants’ opposition shall be due on or by

February 1, 2021; and Plaintiff’s reply papers, if any, shall be due on or by

February 5, 2021. The parties shall appear for oral argument on Plaintiffs’

pending motion on February 10, 2021, at 3:00 p.m. The oral argument shall

take place by videoconference, and the Court will distribute information for

accessing the conference in advance of the oral argument.

      SO ORDERED.

Dated: January 25, 2025
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
